USCA4 Appeal: 21-2320    Doc: 22         Filed: 11/16/2022   Pg: 1 of 5




                                          UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                            No. 21-2320


        STATE FARM LIFE INSURANCE COMPANY,

                           Plaintiff ,

                    v.


        ABIGAIL ROGERS; WILFRED ROGERS,

                           Defendants - Appellants,

        v.

        JOSEPH KIMPSON,

                           Defendant - Appellee,


        PALMER MEMORIAL CHAPEL, INC.; AMERICAN FUNERAL FINANCIAL,
        LLC,

                           Defendants.


        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:20-cv-02627-JFA)


        Submitted: October 4, 2022                              Decided: November 16, 2022


        Before THACKER, HARRIS and HEYTENS, Circuit Judges.
USCA4 Appeal: 21-2320      Doc: 22         Filed: 11/16/2022    Pg: 2 of 5




        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Thomas E. Lydon, MCANGUS, GOUDELOCK & COURIE, LLC,
        Columbia, South Carolina, for Appellants. Spencer Andrew Syrett, Columbia, South
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-2320      Doc: 22        Filed: 11/16/2022     Pg: 3 of 5




        PER CURIAM:

              In March of 1990, Shellie Rogers-Kimpson (“Shellie”) purchased a life insurance

        policy (“Policy”) through State Farm Life Insurance Company (“State Farm”) naming her

        children from a previous marriage -- Abigail Rogers and Wilfred Rogers (“Appellants”) --

        the primary and successor beneficiaries. On June 14, 1991, Shellie and Joseph Kimpson

        (Appellee) executed an Antenuptial Agreement (“Agreement”) designating marital and

        separate property. Per the Agreement, the Policy was identified as Shellie’s separate

        property. On June 26, 1991, following Shellie’s marriage to Appellee, Shellie signed two

        documents in connection with the Policy including a change of beneficiary form

        designating Appellee as her primary beneficiary. On May 14, 2020, Shellie died.

              On July 15, 2020, State Farm filed an interpleader action in the District of South

        Carolina to ensure the proceeds of the Policy were distributed appropriately. Through

        Consent Order, State Farm received permission to deposit the life insurance funds with the

        court. State Farm was subsequently dismissed, and the parties filed cross-motions for

        summary judgment. Appellants argued that designation of Appellee as the beneficiary of

        Shellie’s Policy constituted a violation of -- or failed amendment to -- the Agreement, as

        the Policy had been designated Shellie’s separate property. Appellee argued that an

        insurance policy is a contract between the insured and the insurer and that designating a

        beneficiary does not constitute a transfer in ownership of the policy. The district court

        granted summary judgment to Appellee, and simultaneously denied Appellant’s summary

        judgment motion. We affirm.



                                                    3
USCA4 Appeal: 21-2320         Doc: 22          Filed: 11/16/2022      Pg: 4 of 5




               We review the district court’s grant of summary judgment de novo. Nautilus Ins.

        Co., v. GC & P Dev. LLC, 848 F. App’x 130, 131 (4th Cir. 2021). Where both parties

        move for summary judgment, we review each motion separately resolving “all factual

        disputes and any competing, rational inferences in the light most favorable to the party

        opposing that motion.” Defenders of Wildlife v. North Carolina Dep’t of Transp., 762 F.3d

        374, 392 (4th Cir. 2014) (quoting Rossignol v. Voorhaar, 316 F.3d, 516, 523 (4th Cir.

        2003)).

               Here, the district court did not err in granting summary judgment to Appellee. First,

        Shellie did not transfer ownership of the Policy to Appellee by simply designating him as

        the beneficiary. Thus, there was no modification of the Agreement, nor any transfer

        pursuant to -- or in violation of -- the Agreement. Appellee was properly designated as the

        beneficiary of Shellie’s Policy and Appellee is entitled to its proceeds.

               Second, even assuming Shellie transferred ownership of her policy to Appellee, the

        Agreement permitted such transfer. The Agreement clearly states, “[n]othing herein shall

        be construed as preventing either of the parties from giving any of his or her property or

        estate to the other by deed, gift, will or otherwise.” J.A. 57, ¶ 4 *. Thus, in changing her

        beneficiary designation, Shellie was not modifying the Agreement -- she was complying

        with it. She “otherwise” gave “her property . . . to the other.” J.A. 57.

               Therefore, we affirm the district court’s grant of summary judgment to Appellee

        concomitantly affirming denial of Appellants’ summary judgment motion.


               *
                   Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                         4
USCA4 Appeal: 21-2320   Doc: 22   Filed: 11/16/2022   Pg: 5 of 5




                                                                   AFFIRMED




                                           5